DETAILED ACTION
Prosecution History
	Claims 1-12 were originally filed.
	Claims 9-11 have since been cancelled.
	Claims 1, 3-6, 8, and 12, have since been amended.
	Claims 1-8 and 12 are pending and allowed.

Allowable Subject Matter
Claims 1-8 and 12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Yagyu JP 2016/091411.
Yagyu discloses a system and method for vehicle dispatch in which the system obtains the position of a plurality of vehicles and obtains a pickup/boarding location for a vehicle. The system of Yagyu then determines a candidate vehicle among the plurality of vehicles that is suitable for the pickup task requested. The system of Yagyu then dispatches the appropriate vehicle to the boarding location(s) for service. 
As to independent claims 1, 7, and 8, the prior art of record fails to teach or suggest the following claimed limitations:
“transmit the information for identifying the dispatch vehicle selected based on the user operation to the server, 
wherein the information regarding the autonomous driving function includes at least one of a relationship between time to a destination and autonomous driving enabled time and a relationship between a distance to the destination and a distance autonomous driving enabled.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668